UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF S P E C I A L E D U C A T I O N AND REHABILITATIVE S E R V I C E S

MAY

3 2001

Honorable Kurt Knickrehm
Director, Arkansas Department of Human Services
P.O. Box 1437
Little Rock, Arkansas 72203-1437
Dear Mr. Knickrehrn,
Thank you for your letter of December 15, 2000 providing clarification as to some, and
requesting clarification of two, issues identified in the Office of Special Education Programs
(OSEP) Monitoring Report for Arkansas. We write to provide clarification on the two issues
requested under Part C of the Individuals with Disabilities Education Act (IDEA). You also
requested copies of certain documents (monitoring checklists and interview data documentation)
developed by OSEP during its monitoring to assist you in your improvement planning. These
documents have been sent to you under separate cover.
. You requested clarification regarding OSEP's concern about child find for the Hispanic
population in Arkansas. OSEP noted this issue as a suggestion for improvement in its
monitoring report because local staff in three areas of the State, Fayetteville, Hope, and
Helena expressed concerns to OSEP about identification of this population. In one area,
Fayetteville, local staff indicated it was a serious problem. Staff in all three areas told OSEP
that not all children in the Hispanic population were being identified. In Helena, staff told
OSEP they were unaware of materials or activities to reach the growing Hispanic
population, and in both Fayetteville and Hope, staff stated that there were not sufficient
materials or child find activities to reach families that speak another language or do not read.
OSEP appreciates the clarification you provided in your December 15, 2000 letter that
Arkansas' data indicate that Arkansas serves 3% of the Hispanic population. However we
are also aware that Arkansas' data indicate that there may be a higher percentage of children
eligible for early intervention than the State is currently serving. We commended in the
Monitoring Report the fact that Arkansas is one of the first States to analyze data to
determine the number of children that may be eligible.
Thus, OSEP's suggestion for improvement was intended to encourage Arkansas to review its
public awareness and child find activities to ensure that culturally appropriate materials and
activities are provided to all populations in the State, including the Hispanic population in
Hope.

400 MARYLAND AVE , S W WASHINGTON, D C 20202

Our m i s s i o n is to e n s u r e e q u a l a c c e s s to education a n d to promote educational excellence throughout the Natron.

%

Page 2 - Honorable Kurt Knickrehm
. Your second request is regarding Part's C's eligibility criteria and the process through which
a child with a disability is determined to need specific services. At the risk of being
redundant but with the hope of providing clarification, we repeat below first your inquiry
and then the Part C statutory and regulatory requirements that are relevant to your inquiry.
Your letter stated that "25% [developmental] delay is not designed to be an 'eligibility
criteria,' but to indicate a 'documented need' for a specific instructional service, such as
physical, occupational or speech therapies."
Under Part C of the IDEA, States can establish initial eligibility criteria but do not set
additional criteria for individual services for a child who has already been determined to be
eligible under Part C. Indeed, under w167
and 635(a)(1) of the Federal Part C statute,
States have broad discretion in establishing eligibility definitions for developmentally
delayed children under Part C. However, once a child is determined eligible under Part C,
under w167
and (G), the State must provide all early intervention services necessary
to meet the developmental needs of the child and in conformance with an individualized
family service plan (IFSP).
It appears that Arkansas has exercised its discretion and established a specific percentage
threshold for the developmentally delayed category of children eligible under Part C.
Specifically, on page 12 of Arkansas' State Eligible Criteria and Procedures on file with the
Department, Arkansas' definition of "developmental delay" indicates that it includes
"children who have been diagnosed by a multidisciplinary team as having a significant delay
of 25% in one or more [developmental areas]." Thus, our records reflect that Arkansas has
submitted a definition of eligibility of developmental delay that requires that a child be at
least 25% delayed in order to be eligible. The statement from your December 15, 2000 letter
(repeated above), however, suggests perhaps that this may not have been intended as an
eligibility criterion; if that is the case, kindly update your policies and procedures to reflect
that Arkansas does not have a 25% developmental delay threshold. If Arkansas continues to
apply this eligibility definition, then there is no need to update this paragraph in the policies
and procedures on file with the Department, a copy of which is attached.
However, once a State has established the eligibility definition for developmentally delayed
children, the State cannot establish additional criteria for specific individual services.
Rather, under Part C, once a child is found to be eligible, the child must receive all services
necessary to address the child's developmental needs as identified during the evaluation and
assessment process and as listed in the IFSP. 20 U.S.C. {}w
and 1436(a); see also,
34 CFR w
and 303.344. Under w
of the Federal statute, the IFSP must
include a statement of the specific early intervention services necessary to meet the unique
needs of the child and family. See, also, 34 CFR w
If Arkansas is interpreting
the above paragraph (see attached page 12.2 of Arkansas' policies and procedures on file
with the Department) to require a child to meet a 25% delay in order to receive a specific
instructional service, then this provision must be deleted from its policies and procedures.
Rather, under the current eligibility criteria, a child who does not exhibit a 25% delay in one
or more developmental areas would not be eligible for any Part C services.

Page 3 - Honorable Kurt Knickrehm
Finally, we appreciate your clarification regarding Arkansas' Medicaid Waiver Programs and
your commitment to changing IFSPs to ensure that family outcomes are identified and addressed.
Regarding the Medicaid issue, OSEP's concern was based on comments from families who
expressed concerns that they were not informed about all of the programs that were available to
children and their families. Families may be confusing eligibility for a Medicaid program with
Part C or other State programs that provide assistance to children and their families.
We trust that our letter answers your questions and look forward to working with you and your
staff on your improvement plan to address the delivery of services to infants and toddlers under
Part C of the IDEA in the State of Arkansas. If you.have further questions in this area or would
like additional information, please contact Terese Lilly, OSEP's Part C State contact, at 202-2050151.
Sincerely,

Patricia J. Guard
Acting Director,
Office of Special Education Programs
Enclosure

STATE

ELIGIBLE

CRITERIA AND PROCEDURES

State Policy Concerning Definition of Developmental
(303.300) (303.161) (Attachment N)

Eligibility
Only infants and toddlers
experience

developmental

physical or.mental

(birth to 36 months)
delays;

a)

b) have a diagnosed

condition which has a high

p r o b a b i l i t y of resulting in a developmental
are eligible

who:

delay.

for Early Intervention Services.

D e f i n i t i o n of children who are experiencing
"Developmental Delays"

includes:

children who have

been diagnosed by a multidisciplinary team as having
a significant delay of 25% in one or more of the
following areas of development:
hearing,

physical

vision and health status),

c o m m u n i c a t i o n development,
tive development.

(including

cognitive,

social/emotional

Appropriate testing,

and adap-

observations,

and informed clinical opinion shall be used by
q u a l i f i e d personnel

to identify that a developmental

delay or disability exists which constitutes
eligibility

for the program and for services to

address the documented area of delay..
D e f i n i t i o n ,of children who have a diagnosed physical
or mental

condition which has a high p r o b a b i l i t y of

resulting in a development delay:
Includes infants and young children who have identifiable
conditions.

These conditions are identified b y d i a g n o s i s

by a licensed physician "who uses i n formed clinical opinion
to determine the existence of a condition h a v i n g a high
p r o b a b i l i t y of resulting in a developmental delay.
Examples of such conditions include, but are not limited
to l) Down's syndrome and other chromosomal abnormalities
associated with mental retardation;

2) congenital

syndromes and conditions associated with delays in
development

such as Fetal Alcohol Syndrome,

drug exposure,
macrocephaly

prenatal rubella,

severe microcephaly and

(3rd percentile or 97th percentile),

metabolic disorders,
subarachnoid,

Intracranial Hemorrhage

intraparenchymal,

syndrome,

malignancy or

anomaly of brain or spinal cord,

seizures disorder,

asphyxia,

neurological

brain infection;

{subdural,

and grade III

or IV intraperiventricular hemorrhages),
congenital

intra-uterine

spina bifida,

respiratory distress

disorder,

including brain trauma or

3) sensory impairments;

A c q u i r e d Immune Deficiency Syndrome

and 4) maternal

(AIDS).

These diagnosed conditions are likely to result in
significant

developmental delays simply by virtue of their

prognosis.

Therefore,

regulations,

children with diagnosed conditions such as

in accordance with federal

these are by diagnosis eligible for the Part C Program.
To receive

instructional

must be a specific

services through the p r o g r a m there

instructional

source area identified in

which a 25% delay has been determined.
Children

(birth to 36 months of age)

are evaluated

and a s s e s s e d for Early Intervention Services by
multidisciplinary

teams.

The composition of these teams

is d e c i d e d by the needs of the child being assessed
and his family,
measures

through non-discriminatory screening

and procedures,

and re-assessed continually.

